DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ appeal, filed on 12/22/2020, in response to the rejection of claims 1-6, 9, 11-23, and 34-36 from the final office action (08/07/2020), is acknowledged.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-8, 10 and 25-33 directed to nonelected Species B, there being no allowable generic or linking claim. As a result, claims 7-8, 10 and 25-33 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1, line 11, after “a second heat sink” has been inserted with -- having an annular portion and --.

Authorization for this examiner’s amendment was given in a telephone interview with Hemant Keskar on 01/13/2021.

Allowable Subject Matter
Claims 1-6, 9, 11-23, and 34-36 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	The prior arts of records, US 20170040190 teaches a heat sink 230 that can be divided into two connected portions. US 20070251456 teaches a heat sink with axial extending projections. The combination would have replaced the entire heat sink 230 with axial projections but would not have resulted an annular portion in addition to the axial extending projections. Therefore, along with other cited prior arts, do not fairly teach the limitation of:
“a first heat sink including axially extending projections, the axially extending projections conducting heat, and having one end in thermal communication with the center zone; and
a second heat sink having an annular portion and having one end in thermal communication with the radially-outer zone” in the context of claim 1;

“a first component including:
a center portion having a first thickness and partially defining a
center zone; and
a radially-projecting portion having a second thickness that is less than the first thickness; and
a second component arranged below and radially outside of the first component and including:
an annular portion” in the context of claim 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KEATH T CHEN/            Primary Examiner, Art Unit 1716